Title: To Benjamin Franklin from Thomas Barclay, 16 December 1783
From: Barclay, Thomas
To: Franklin, Benjamin


          
            Sir,
            Auteuil 16 Decemr. 1783
          
          I return you the Papers relative to the Attachments laid on the property of the United States by Messrs. Forsters & Puchelberg & Co. and I beg leave to remark that as on the one hand

I never did mean to bring up a new Mode of arranging such affairs, neither on the other, have I been willing to give up a point which I look’d upon as a National Concern, by pleading it in a Foreign Court as an Affair between two Subjects— I apprehend the Custom of Countries on similar occasions must be well known, and therefore whatever it be, I suppose your Excellency will have no objection to conform to it now.
          The demands made by Messrs. Fosters and Puchelberg having arisen before my Arrival in France I need not trouble you with many remarks concerning them, I shall however observe that Congress having directed Mr. Johnson to examine Mr. Puchelberg’s account do’s not by any means establish the Debt to be due to him before it is Examin’d— My Commission superceded Mr. Johnson’s and I am ready to settle the account when ever I am call’d upon, and to Certify whatever Balance appears due, this I offer’d to do at Nantes when the Claim was made in the Name of Mr. Schweighauser but it now stands Transfer’d to that of Puchelberg and indeed I do not know which of them have the demand.— It has been said, that I defended the Cause already in the Court at L’Orient, but this I apprehend is a mistake, for I know of no defence made there, but what Mr. Moylan, who is no Agent of Congress, made in behalf of the Crew, whose property was involved in the Attachments. If any thing farther was done it was without my knowledge, and never shou’d have had my Approbation, as I always thought it a great National Concern, that an Equipment, form’d by a Sovereign Power, shou’d not be defeated by a demand, whether real or pretended, made by a Subject of another in Alliance.—
          
          I have the Honor to be Your Excellencys Most Obedt. Most Hum. servt:
          
            Thos Barclay
            His Excellency Benjn. Franklin Esqr.
          
        